Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present Office Action is in response to the Request for Continued Examination dated 20 December 2020.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 20 December 2020 has been entered.

Response to Amendment
In the amendment dated 12 April 2021, the following occurred: Claims 1, 8 and 15 are amended; and claim 21 is new. 
Claims 1-20 are pending and have been examined.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-21 are rejected for lack of adequate written description.
Claims 1, 8 and 15 recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing. 
Specifically, the claims recite (Claim 8 being representative) "a user micro-expression indicating a low level of clarity of one of the first set of personalized questions". The Applicant has provided no disclosure of (1) indicating a given question property, i.e., has not disclosed e.g. providing a correlation (indication) of a detected user micro-expression (e.g. a user cognitive state) with a given question (i.e., a given question property) (e.g. clarity) or (2) how “a low level of clarity” can be indicated for a given question, let alone a set of questions (see new matter rejection for “a low level…”, below).
The Applicant’s Specification (at pg. 14, para. 0064) states: “the response analyzer module 318 employs a microexpression detection algorithm, using non-invasive visual analytics, in order to learn the user affective, contextual and/or cognitive state (e.g., based on a real-time assessment such as confused, stressed) as it correlates to the user's cohort (e.g., education level, age, etc.) and to a given question clarity of the question, etc.). The user affective, contextual and cognitive state is one of the response analysis features 503” (Emphasis added). The Specification does not disclose indicating a low level of clarity. Also, assuming arguendo that a correlation could be provided in order to indicate a given question (i.e., a given question property), the Specification does not disclose as a given question property of a clarity level, let alone a given question property of a low level of clarity that could be arguably indicated (see below, new matter rejection).
As can be seen, there is no specific description as to how an undisclosed “low level of clarity” can be or would be indicated (calculated, correlated, received, stored, linked, presented, etc.) by (an undisclosed correlation with) “a user micro-expression”. The claimed undisclosed low level of clarity that utilizes AAPA detection algorithms (see interview summary for 04/22/2021) to perform undisclosed indication of undisclosed data amounts to a black box into which undisclosed information is inputted and an undisclosed result is received; however there is no disclosure as to what occurs in the box. As such, the claimed invention lacks adequate written description. MPEP 2161.01.
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of data indication (i.e., an enablement rejection), but rather is directed to the Applicant's lack of specificity as to how the (undisclosed) data indication is specifically performed with respect to the Applicant's claimed invention, i.e., would a potential infringer know the metes and bounds of the Applicant's invention such that they could avoid infringing the Applicant's claimed invention. In this case, they would not because the Applicant's description of analysis and determination claims any and all 

Further, Claims 1-20 are rejected under 35 U.S.C. §112(a) for lacking written description for the recitation of (claim 8 being representative) “a low level of clarity of one of the first set of personalized questions”. This is a new matter rejection.
Again, the Applicant’s Specification (at pg. 14, para. 0064) states: “the response analyzer module 318 employs a microexpression detection algorithm, using non-invasive visual analytics, in order to learn the user affective, contextual and/or cognitive state (e.g., based on a real-time assessment such as confused, stressed) as it correlates to the user's cohort (e.g., education level, age, etc.) and to a given question (e.g., difficulty level, clarity of the question, etc.). The user affective, contextual and cognitive state is one of the response analysis features 503” (Emphasis added). The Specification does not disclose a clarity level of the question.
That is, the Applicant’s Specification (at pg. 14, para. 0064) describes clarity of a given question as a qualitative property and as correlating with e.g. a cognitive state (e.g. confused, a state that is detected by AAPA, see Interview summary from 04/22/2021) and fails to provide support for this limitation of “a low level” of clarity (an undisclosed quantitative property).
	By virtue of their dependency on claim 1, 8 or 15, the rejection of claims 1, 8 and 15 also applies to dependent claims 2-7, 9-14, and 16-21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Christiansson (US 2018/0122509) in view of Beauchamp et al. (US 2017/0323065) and Pearson (NPL document, “Pearson_Edu_Hints_20171109”).

REGARDING CLAIM 1
Christiansson teaches the claimed method comprising:
receiving a first set of user data by a user data gathering module [The Specification (at pg. 18, ¶0081 and pg. 19, ¶0084) describes the user data gathering module and other program modules. The Examiner interprets a processor implementing each and every module. Abstract and ¶0007 teach repeatedly measuring a plurality of health parameters (at least first and second sets of user data); and calculating a base line dataset by the computing device for each one of the plurality of received health parameters (HPs). ¶0040 teaches a data processor connects with a smart phone to calculate the base line dataset, i.e., the average value of measured HPs. The Examiner interprets the data processor receiving sets of HPs.];
constructing, by the user data gathering module, a user profile that incorporates the first set of user data in accordance with a sensitive service involving the user [¶0044 teaches storing a user profile. See also ¶0031. ¶0045 teaches data of the user profile is based on current and historic baselines of one or more HPs. ¶0032 teaches a full or detailed user profile and to access different cloud-based data and data processing services via server 103 and/or database 130 (when more sensitive data is needed). ¶0032 also teaches a full or detailed user profile 112A can be stored (constructed) on server 103 with database 130 (incorporates the first data set). Abstract teaches personal health management, which the Examiner interprets as the sensitive service.];
analyzing, by a situational context analyzer module, a situational context based on the first set of user data [The Examiner interprets a processor implementing each and every module. ¶0032 teaches that the user data is analyzed. ¶0045 teaches detailed health feedback, which is based on, e.g., HP baselines (sets of user data) and data of the current context and historic context situations (situational contexts) that have been provided by the user in step S50. Fig. 2 teaches step S40 (raw feedback) and step S50 (questions & answers). The Examiner interprets the situational context to be the health of the user analyzed with the raw feedback from the first set of user data to generate detailed health feedback.];
passing the user profile from the user data gathering module to a personalized question generator module (The Examiner interprets a processor implementing each and every module. ¶0040 teaches a data processor connected with the smart phone via a data telephony network. The Examiner interprets that passing necessarily occurs since the modules are part of the processor. Fig. 1A and associated text teach basic user profile 109A on smartphone 100 and full user profile 112A on the server 103 database 130. Alternatively, the Examiner interprets the basic user profile passes via the data telephony network 104 between the data processors (smart phone and server).];
generating, by the personalized question generator module, personalized questions responsive to the user profile and to the situational context, according to the sensitive service involving the user [The Examiner interprets a processor implementing each and every module. Abstract and Fig. 2 teach repeatedly prompting contextual questions. ¶0031 teaches questions (AEFDQ) that are correlated with a basic user profile and calibrated/normalized to be put into a specific context (e.g. the health status of the user). ¶0035 teaches a library of AEFDQ baseline settings is built locally on the smartphone 100 and more complete and extended on the server 103 and database 130. The Examiner interprets the complete AEFDQs to be the situational context questions located on the server and database, whereas a local library is built for personalized questions. ¶0032 teaches the availability of the sensitive service (“when… more sensitive data is needed, smartphone 100 can connect to cloud server 103 via network 104, to access different cloud-based data and data processing services”).];
presenting the personalized questions to a user corresponding to the user data [¶0035 teaches the AEFDQ questions 108 that are presented to the user. The Examiner interprets the set of questions as a subset stored locally so as to be personalized questions. ¶0042 teaches the contextual questions related to at least one… status of the user, referred to as activity-event-feel determination questions.];
receiving responses to the personalized questions from the user [¶0030 teaches AEFDQ provided to the user and contextual inputs are received (from the user). ¶0039 teaches additional signals can be measured by sensors 106, 107 of smartphone 100 that provide for indicators of the present context of the user, including microphone to detect and analyze a voice of the user.];
[…];
analyzing the responses from the user, […], according to one or more machine learning models [Fig. 3, ¶0016 and 0017 teach answers to AEFDQs are analyzed using a neural network learning model. Fig. 4B and ¶0044 teach assigning different weights, for example from 1 to 10, for different factors in order to generate a detailed feedback. ¶0050 teaches analysis by knowledge graph KG in step S74 and subsequently by neural network NN in step S76.];
	generating a second set of questions based on the response to the first set of personalized questions, […], and on a user cohort analysis of the user [The Examiner interprets SRCQ as a first set of AEFDQ. ¶0087 teaches the system asks for SRCQ, analyzes the data, and provides an RDIB (Raw Data Interpretation Benchmark). Fig. 10 and associated text teaches asking SRCQ, then analyzing, then a user chooses a CR (confirmed response) or NAR (non-accepted response), which leads to the App asking again AEFDBQ (AEFDQ). The Examiner interprets AEFDBQ as a second set of AEFDQ. The Specification (at pg. 13, ¶0061) describes exemplary results of a user cohort analysis e.g. education level, e.g. age, e.g. demographic, e.g. etc.; and (at pg. 11, Ln. 1-2) describes weights associated with questions and user cohort analysis. Fig. 4B and ¶0044 teach assigning different weights, for example from 1 to 10, for different factors in order to generate a detailed feedback. The Examiner interprets the analysis for questions associated with weights as user cohort analysis. See also Fig. 3.];
	elaborating at least one of the second set of questions […] to explain the at least one of the second set of questions by providing at least one of textual, audio/visual and graphical […] based on user cohort analysis via the question presenter in at least one of the adaptive GUI and the interactive voice recognition interface [The Examiner interprets the location on the GUI displaying questions as a question presenter. The Specification (at pg. 13, ¶0061) recites “elaborating includes providing textual, audio/video, or graphical hints”. The Specification does not describe all that elaboration encompasses. Fig. 1C and associated text teach information about self-evaluated questions 108. Fig. 10 and associated text teaches the App asks an AEFDBQ, the user chooses a CR or NAR, and the question can be asked again or a protocol can be displayed on screen. Also, ¶0087 teaches user consult by NAR takes user back to step 10 (analyze with historical data in 112) by displaying second detailed feedback on graphical user interface. The Examiner interprets feedback as elaborating via at least text on the display (the display location on the GUI). The Examiner notes in both instances, only one of these is required for the claim to be met.];
receiving responses to the second set of personalized questions from the user [The Examiner interprets AEFDBQ (AEFDQ) as a second set of personalized questions. These AEFDBQ are taught by Fig. 10 and associated text to be part of a series of steps leading to a user choosing a response (CR or NAR). The Examiner interprets the App receiving responses to AEFDBQs.];
training a neural network model on user questions and responses, user contextual stage, and service characteristics [Fig. 3 and 4C and ¶0016, 0017 and 0050 teach a neural network model. Fig. 2 teaches inputting questions & answers and outputting e.g. a trained instant action solution TIAS. ¶0054 teaches knowledge graph (KG) weights generated using answers to AEFDQs (user questions and responses); and KG data is processed by a neural network to determine the TIAS. The Examiner interprets processing KG data using a neural network as training the neural network. The Specification (at pg. 15, para. 0068) describes user contextual stage and service characteristics as part of the labeled training data inputs, i.e., as input data. The Examiner interprets KG data as input data.]; and
selecting, by the neural network model, an action to be performed in response to analyzing the responses from the user, wherein the action is the sensitive service involving the user [¶0032 teaches sensitive data and services. ¶0050 teaches a targeted prioritized action plan (inclusive of an action to be performed) and (2) an overall feedback highlighting insight on underlying causes that is suggested to user to act on. ¶0051 teaches exemplary actions such as instant action solution (IAS), which provides the user with instructions to act immediately on a short-term issue, and trained IAS (TIAS), which provides the user with a notification or message to execute an already know or trained procedure. ¶0102 teaches selecting an action to be performed in response to analyzing the responses from the user, wherein the action is the sensitive service involving the user.]

Christiansson does not explicitly teach 
assessing clarity of the personalized questions corresponding to the responses by detecting, by non-invasive visual analytics, user micro-expressions related to at least some of the responses; or
analyzing […], including the user micro-expressions, […];
generating […] based on […], on the user micro-expressions, […]; or
elaborating […], in response to a user micro-expression indicating a low level of clarity of one of the first set of personalized questions, […].

Beauchamp teaches
assessing clarity of the personalized questions corresponding to the responses by detecting, by non-invasive visual analytics, user micro-expressions related to at least some of the responses [Beauchamp at ¶0020 teaches receiving patient messages (the messages of Christiansson); at ¶0025 and 0027 teaches analyzing the message text to identify features, such as sentiment (user micro-expressions); and at ¶0032 teaches analyzing completed questionnaires. The Examiner interprets analyzing user input, e.g. text messages, e.g. questionnaire responses, as non-invasive visual analytics. The Examiner notes that non-invasive visual analytics is discussed in the Specification (at pg. 14, para. 0064), but the Specification does not describe what the phrase must or must not entail.]; and
[…] the user micro-expressions [¶0025 and 0027 teach features describing an emotional state (user micro-expressions), such as sentiment.]
elaborating […] in response to a user micro-expression indicating a low level of clarity of one of the first set of personalized questions [¶0027 also teaches a feature (user micro-expression) relating to (indicating) complexity of syntax or vocabulary (a low level of clarity). The Examiner interprets the syntax / vocabulary as the syntax / vocabulary of any text, e.g. questions (Christiansson’s SRCQ / first set of AEFDQs). See also ¶¶ 0033 and 0035, “characteristic” and “level of a psychological condition”. The Examiner interprets Christiansson’s NAR (non-accepted response) as a response to the text of a question having complex syntax or vocabulary.]
A person of ordinary skill in the art would have been motivated to combine the prior art of Christiansson with Beauchamp to achieve the claimed invention with a reasonable expectation of success (KSR rationale G). Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the AEFDQ and contextual inputs features of Christiansson with the identification and analysis of features in a received message of Beauchamp, with the 

Christiansson/Beauchamp may not explicitly teach hints. 
Pearson teaches hints [Pg. 1, “Should I open hints?”, para. 2, teaches two types of hints, Textual hints, clues about how to approach or solve a question, and Hints with questions, Socratic type hints that lead a user through a series of simpler steps.]
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of textual hints, clues about how to approach or solve a question, with teaching of Christiansson since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the textual hints (or any other question hints described) of Pearson for the presentation of the second detailed feedback of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

REGARDING CLAIM 2
Christiansson/Beauchamp/Pearson teaches the method of claim 1.
Christiansson further teaches 
 [Christiansson at ¶0032 teaches when… more sensitive data is needed, smartphone 100 can connect… to access different cloud-based data… via a server 103 and/or database 130. The Examiner interprets a database as a user information wallet.] 

REGARDING CLAIM 3
Christiansson/Beauchamp/Pearson teaches the method of claim 1.
Christiansson further teaches
wherein the first set of user data […], medical history, history of cognitive state, and history of question-response patterns [Christiansson at ¶0034 teaches a baseline for each one of the plurality of health parameters. The Examiner interprets the first baselines as the first set of user data. Christiansson at ¶0035 teaches health parameter (HP) historical data. Christiansson at ¶0039 teaches periodically measuring a plurality of health parameters (HP) of the user (i.e., medical data taken over time). The Examiner interprets health parameters as medical history. Christiansson at ¶0039 teaches mind-body coherence (HP, cognitive state). Christiansson Fig. 1C and ¶0038 teaches quick scan/AEFDQ questions (HP, question-response). The Examiner interprets HP historical data for quick scan/AEFDQ questions as history of question-response patterns.]

Christiansson may not teach include social media activities. 
Christiansson does teach social media activities [Christiansson at ¶0032 teaches social media user feedbacks (social media activities).]
prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of social media user feedbacks with raw data with teaching of Christiansson since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Christiansson. Providing social media user feedback does not change or affect the normal baseline data in a baseline dataset of the mobile health system of Christiansson. Providing user-related information to the system for analysis would be performed the same way even with the addition of social media user feedback to one or more baseline datasets. Since the functionalities of the elements in Christiansson do not interfere with each other, the results of the combination would be predictable.

REGARDING CLAIM 4
Christiansson/Beauchamp/Pearson teaches the method of claim 1.
Christiansson/Beauchamp/Pearson may not teach: wherein constructing the user profile further comprises characterizing the first set of user data into categories that comprise health category, lifestyle category, and domain category.
However, the limitation claims labels that do not result in a manipulative difference between the labels of the prior art and the functionally of the claimed method. The function taught by the prior art would be performed the same regardless of whether the labels were substituted with nothing. Because Christiansson teaches that data containing labels is stored (thus characterizing the data), substituting the labels of the claimed invention for the labels of the prior art would be an obvious substitution of one prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the labels applied to the stored data of the prior art with any other labels because the results would have been predictable. The Examiner notes that the labels applied to the received data do not affect the functionality of the claim; the labels are non-functional.

REGARDING CLAIM 5
Christiansson/Beauchamp/Pearson teaches the method of claim 4.
Christiansson further teaches
wherein characterizing the first set of user data includes determining occurrence of a user event in the first set of user data [Christiansson at ¶0041 teaches a data processor can compare different presently or recently measured health parameters with the corresponding baseline and detect sudden changes. Christiansson at ¶0042 teaches detecting a sudden change can prompt the user to answer activity-event-feel determination questions. The questions help determine how a user feels about an event occurrence for a certain activity.]

REGARDING CLAIM 6
Christiansson/Beauchamp/Pearson teaches the method of claim 4.
Christiansson further teaches 
wherein […] includes features extracted from at least one of user history, donor history, medical history, and medication history obtained from user computing devices [Christiansson at ¶0035 teaches health parameter (HP) historical data, which the Examiner interprets health parameters as medical history. Christiansson at ¶0039 teaches the measurements of HP can be done by sensors 101. The Examiner interprets the measurements taken for HPs as feature extraction from medical history.]

Christiansson may not teach that the historical HP sensor measurements are labeled as health category data.
However, the limitation claims labels that do not result in a manipulative difference between the labels of the prior art and the functionally of the claimed method. The function taught by the prior art would be performed the same regardless of whether the labels were substituted with nothing. Because Christiansson teaches that data containing labels is stored (thus characterizing the data), substituting the labels of the claimed invention for the labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the labels applied to the stored data of the prior art with any other labels because the results would have been predictable.

REGARDING CLAIM 7
Christiansson/Beauchamp/Pearson teaches the method of claim 4.
Christiansson further teaches
 [Christiansson at ¶0039 teaches additional signals can be measured by sensors 106, 107 of smartphone 100 that provide for indicators of the present context of the user, including measurements… geographic location including… global positioning signal (GPS) receiver sensor. The ¶ also teaches blood pressure sensor, which is a pressure sensor.]

Christiansson may not explicitly teach the domain category. 
However, the limitation claims labels that do not result in a manipulative difference between the labels of the prior art and the functionally of the claimed method. The function taught by the prior art would be performed the same regardless of whether the labels were substituted with nothing. Because Christiansson teaches that data containing labels is stored (thus characterizing the data), substituting the labels of the claimed invention for the labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the labels applied to the stored data of the prior art with any other labels because the results would have been predictable.

REGARDING CLAIM 8
Christiansson/Beauchamp/Pearson teaches the method of claim 1 and the apparatus of claim 15. Claim 8 is analogous to claims 1 and 15. The subject matter of claim 8 is 

Christiansson further teaches
a non-transitory computer readable storage medium embodying computer executable instructions which when executed by a computer cause the computer to facilitate the method of [Christiansson at ¶0030 teaches a non-transitory computer readable medium]:
	a question presenter that displays the questions in at least one of an adaptive GUI and an interactive voice recognition interface [Fig. 9 & 10 and associated text teach presenting context questions, SRCQ, and/or AEFDBQ. ¶0045 teaches a graphical user interface 111 of smartphone 100. ¶0091 teaches an interactive process with the user that determines specific contextual inputs. Fig. 12 and associated text teach an App asking questions and displaying. ¶0099 teaches intelligent interactive software. ¶0075 teaches the user receives voice-guided instruction. The Examiner notes the Specification does not define an adaptive GUI. The Examiner interprets interactive software for displaying context questions, SRCQ, and AEFDBQ on a GUI as an adaptive GUI. The Examiner notes only one of these is required for the claim to be met. The Specification recites (at pg. 13, last line – pg. 14, Ln. 1-2) a question presenter in terms of function: “that displays the questions”. The Examiner interprets the location on the GUI displaying questions as a question presenter.];
 [The Examiner interprets SRCQ as a first set of AEFDQ. ¶0030 and 0035 teach AEFDQ questions 108 are presented to the user and contextual inputs are received from the user. ¶0039 teaches additional signals can be measured by sensors 106, 107 of smartphone 100 that provide for indicators of the present context of the user, including microphone to detect and analyze a voice of the user.];

REGARDING CLAIMS 9-14
See below. Claims 9-14 are analogous to claims 2-7 and 16-20. The subject matter of claims 9-14 is essentially defined in terms of a manufacture, which is technically corresponding to claims 2-7 and 16-20. Since claims 9-14 are analogous to claims 2-7 and 16-20, these are similarly analyzed and rejected in a manner consistent with the rejection of claims 2-7 and 16-20. 

REGARDING CLAIM 9
Claim 9 is analogous to claim 2. The subject matter of claim 9 is essentially defined in terms of a manufacture, which is technically corresponding to the method of claim 2. Since claim 9 is analogous to claim 2, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2.

REGARDING CLAIM 10
Claim 10 is analogous to claim 3. The subject matter of claim 10 is essentially defined in terms of a manufacture, which is technically corresponding to the method of claim 3. 

REGARDING CLAIM 11
Claim 11 is analogous to claim 4. The subject matter of claim 11 is essentially defined in terms of a manufacture, which is technically corresponding to the method of claim 4. Since claim 10 is analogous to claim 4, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.

REGARDING CLAIM 12
Claim 12 is analogous to claim 5. The subject matter of claim 12 is essentially defined in terms of a manufacture, which is technically corresponding to the method of claim 5. Since claim 12 is analogous to claim 5, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.

REGARDING CLAIM 13
Claim 13 is analogous to claim 6. The subject matter of claim 13 is essentially defined in terms of a manufacture, which is technically corresponding to the method of claim 6. Since claim 13 is analogous to claim 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.

REGARDING CLAIM 14
Claim 14 is analogous to claim 7. The subject matter of claim 14 is essentially defined in terms of a manufacture, which is technically corresponding to the method of claim 7. Since claim 14 is analogous to claim 7, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.

REGARDING CLAIM 15
Christiansson/Beauchamp/Pearson teaches the method of claim 1. The subject matter of claim 15 is essentially defined in terms of an apparatus, which is technically corresponding to claim 1. Since claim 15 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.
	
Christiansson further teaches an apparatus comprising [see Christiansson, Claim 10 teaches an automated system]: 
a memory embodying computer executable instructions [Christiansson at ¶0069 teaches memory when it teaches stored on APP or… downloaded from cloud server 103 or cloud storage 130. The Examiner notes that a generic computing device, such as a smartphone, also has hardware that provides for a memory.]
at least one processor, coupled to the memory, and operative, by executing the computer executable instructions [Christiansson at ¶0040 teaches a data processor that is in operative connection with the smart phone 100, for example a cloud server 103 or networked computing device that can be accessed by the smartphone 100 via a data telephony network 104.] 
 [(The Specification (at pg. 1-2, para. 0004) recites “triggering an apparatus to send a simple message service (SMS) message to a point of care service professional (e.g. care giver), the message recommending performance of the sensitive service on the user”; (at pg. 2, para. 0005) recites “triggering… SMS message that instructs a point of care service professional (e.g. care giver) to perform the selected action”; (at pg. 17, para. 0072) recites “triggering via an SMS is one non-limiting example”; (at pg. 9, last line) describes blood donation as a sensitive service; (at pg. 10, para. 0052) describes blood collection (blood donation) as a selectable action; and (at pg. 16, para. 0070) describes the system 96 recommending a selectable action. The Examiner notes the Specification does not describe the Applicant’s invention as performing the sensitive service e.g. blood donation/collection.) Christiansson Fig. 13 and ¶0051 teach triggering an alert; and providing the user with a notification or message (instruction) to execute an already known or trained procedure (sensitive service). Christiansson ¶0102 teaches providing advice (instruction) including Consultation, a warning and a suggestion to consult with a health professional/specialist for more tests (sensitive services) regarding a medical concern as per best practice; and Consultation is determined by the system algorithm. The Examiner interprets a notification/message or advice/Consultation for a known/trained procedure or more tests as an instruction to perform a sensitive service on the user.]

Christiansson does not teach in the “triggering…” step instructing a point of care service professional. 
Beauchamp teaches a point of care service professional [Beauchamp at ¶0017 teaches a server 4 is configured to enable text-based messages to be sent between patients and therapists. The Examiner interprets a therapist as a point of care professional.]
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the noted feature of a therapist in Beauchamp with teachings of ¶0051 and 0102 in Christiansson since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the therapist of Beauchamp for the user of Christiansson as the entity to which the message is transmitted. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

REGARDING CLAIM 16
Claim 16 is analogous to claims 1 and 15. The subject matter of claim 16 is essentially defined in terms of an apparatus, which is technically corresponding to claims 1 and 15. Since claim 16 is analogous to claims 1 and 15, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1 and 15.

REGARDING CLAIM 17
Claim 17 is analogous to claim 15. The subject matter of claim 17 is essentially defined in terms of an apparatus, which is technically corresponding to claim 15. Since claim 17 is analogous to claim 15, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 15. Further, claim 17 recites triggering a smiple message service (SMS) message.

Christiansson does not explicitly teach triggering a simple message service (SMS) message. 
Beauchamp teaches simple message service (SMS) [Beauchamp at ¶0017 teaches a server 4 is configured to allow text-based messages (SMS) to be sent between patients and therapists.]
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the noted feature of text-based messages in Beauchamp with teachings in ¶0051 and 0102 of Christiansson, since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the text-based message of Beauchamp for the notification means of Christiansson. Thus, the simple 

REGARDING CLAIM 18, 19, AND 20
Claims 18, 19 and 20 are analogous to claims 3, 4, and 5 respectively; thus claims 18, 19, and 20 are similarly analyzed and rejected in a manner consistent with the rejection of claims 3, 4 and 5.

REGARDING CLAIM 21
Christiansson/Beauchamp/Pearson teaches the method of claim 1, further comprising
assessing difficulty level of the personalized questions corresponding to the responses by detecting, by non-invasive visual analytics, user micro-expressions related to at least some of the responses [Beauchamp ¶0020 teaches receiving patient messages (the messages of Christiansson); ¶¶ 0025 and 0027 teaches analyzing the message text to identify (detect) features (user micro-expressions), such as sentiment (a user micro-expression); and ¶0032 teaches analyzing completed questionnaires. The Examiner interprets analyzing user input, e.g. textual information, as non-invasive visual analytics. The Examiner notes that non-invasive visual analytics is discussed in the Specification (at pg. 14, para. 0064), but the Specification does not describe what the phrase must or must not entail. The Examiner notes claim 21 is analogous to claim 1 because the Applicant has self-defined “assessing clarity” and “assessing difficulty level” each as “detecting, by non-invasive visual analytics, user micro-expressions”.]
	
Response to Arguments
Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-21, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:
	(a) “A combination of Christiansson, Beauchamp, and Pearson does not teach or suggest, at least, assessing clarity of the personalized questions corresponding to the responses by detecting, by non-invasive visual analytics, user micro-expressions related to at least some of the responses; or elaborating a question in response to a user micro-expression indicating a low level of clarity of a preceding question, essentially as claimed in claim 1” (Remarks, pg. 10).
Regarding (a), the Examiner respectfully disagrees and submits the basis of rejection as necessitated by amendment. Given broadest reasonable interpretation (BRI), Christiansson in view of Beauchamp and Pearson teaches and/or renders obvious the claimed features of the Applicant’s invention.
	(b) “Such features are not amenable to detection by "visual analytics," as claimed in claim 1” (Remarks, pg. 11).
Regarding (b), the Examiner respectfully disagrees. Given BRI of “non-invasive visual analytics” and in light of the Specification, the prior art teaches and/or renders obvious the argued feature of claim 1. Beauchamp ¶ ¶ 0025 and 0027 teaches analyzing text (visual information) to identify (detect) features (user micro-expressions), such as sentiment (a user micro-expression). The Examiner submits that identifying features of text can be interpreted as detecting textual features by non-invasive visual analytics. The Examiner notes that “non-invasive visual analytics” is disclosed once in the Specification at [0064] without providing a special definition therefor.
	(c) “a combination of Christiansson with Beauchamp and Pearson also
does not teach or suggest, at least, "elaborating at least one of the second set of questions, in response to a user micro-expression indicating a low level of clarity of one of the first set of personalized questions," as claimed in claim 1” (Remarks, pg. 11).
Regarding (c), the Examiner respectfully disagrees for the reasons noted in the basis of rejection. Given BRI, Christiansson teaches and/or renders obvious the argued features.
(d) “Christiansson does not teach or suggest, at least, elaborating a question” (Remarks, pg. 12).
Regarding (d), the Examiner respectfully submits the basis of rejection as necessitated by amendment. Given BRI, Christiansson teaches and/or renders obvious elaborating a question. Christiansson Fig. 10 teaches the application asks the user a question (AEFDBQ, i.e., an AEFDQ), and the user chooses either a CR (correct response, see Fig. 8B) or an NAR (non-accepted response); and the question can be asked again when the user chooses the NAR. ¶0087 teaches a user choice of a non-
(e) “an emotional state of a patient, as allegedly taught by Beauchamp, does not relate to clarity of a question, essentially as claimed in claim 1. Additionally, Beauchamp does not teach or suggest elaborating a question in response to the sentiment” (Remarks, pg. 12).
Regarding (e), the Examiner respectfully submits the basis of rejection as necessitated by amendment. The Examiner submits that the claims do not recite “clarity of a question”. The claims recite “a user micro-expression indicating a low level of clarity” of a question. Given BRI, Christiansson in view of Beauchamp renders obvious the claim limitation. Beauchamp ¶0027 teaches a feature (user micro-expression) relating to (indicating) complexity of syntax or vocabulary (a low level of clarity). The Examiner interprets the syntax or vocabulary as the syntax or vocabulary of questions and a non-accepted response as a response to the text of the question having complex syntax or vocabulary that causes the GUI to display a second detailed feedback (elaboration).]
(f) “Pearson teaches providing textual hints or hints with questions, but does not teach or suggest elaborating a question "in response to a user micro-expression indicating a low level of clarity of one of the first set of personalized questions," essentially as claimed in claim 1” (Remarks, pg. 12).
Regarding (f), in response to a potential argument against the references individually, the Examiner notes that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
(g) “the rejection alleges no plausible rationale as to why the combined teachings of the references might have suggested those individually-lacking elements to the skilled artisan” (Remarks, pg. 13).
Regarding (g), the Examiner submits the basis of rejection and the motivation to combine prior art references. In addition to the Examiner’s prior art rejection, which at times points out similarities and/or interpretations that aid the demonstration of how the prior art references can be combined, the Examiner submits the following rationale for the combination of Christiansson and Beauchamp: 
A person of ordinary skill in the art would have been motivated to combine the prior art of Christiansson with Beauchamp to achieve the claimed invention with a reasonable expectation of success (KSR rationale G; see also Examiner’s notes within the bolded text of the prior art rejection). Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the AEFDQ (textual information) and contextual inputs features of Christiansson with the identification and analysis of features in a received message (textual information) of Beauchamp, with the motivation of providing an effective and efficient way of determining characteristics of the patient (see Beauchamp at ¶0007). See also the motivation to combine Christiansson in view of Beauchamp and Pearson (above).

Regarding the rejection of Claims 2-21, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rosenberg (US 2006/0286520) for teaching psychological test administration method and system.
Soll et al. (US 7,593,952) for teaching enhanced medical treatment system; see also table 1, “use of screening questions that branch to detailed questions”.
Hallowell et al. (US 8,602,789) for teaching cognitive and linguistic assessment using eye tracking; see also Abstract, “assessing… by tracking… the eye movements… in response to predetermined verbal and visual stimuli” and “testing linguistic comprehension”.
See interview summary dated 4/22/2021. The Applicant has admitted that “detecting, by non-invasive visual analytics, user micro-expressions” is old and well-known. As such, the AAPA of “detecting, by non-invasive visual analytics, user micro-expressions” is considered prior art of record not relied upon. The Examiner notes that the applicant has self-defined “assessing clarity” and “assessing difficulty level” as “detecting, by non-invasive visual analytics, user micro-expressions”. As such, assessing clarity and assessing difficulty level are old and well known according to this prior art of record.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/J.M.W./Examiner, Art Unit 3626           

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626